Citation Nr: 1547829	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from December 10, 2009, and in excess of 60 percent from April 5, 2013, for the service-connected thoracolumbar degenerative joint disease with intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO, in pertinent part, granted service connection for thoracolumbar degenerative joint disease with intervertebral disc syndrome and assigned an initial 10 percent disability rating, effective December 10, 2009.  The Veteran disagreed with the initial 10 percent disability rating and this appeal ensued.

During the pendency of the appeal, the RO issued a rating decision in July 2013 which increased the initial 10 percent disability rating assigned for the service-connected thoracolumbar degenerative joint disease with intervertebral disc syndrome to 60 percent, effective from April 5, 2013.  

In addition, a TDIU was granted pursuant to a December 2013 rating decision, and, pursuant to an October 2014 rating decision, a temporary total schedular 100 percent rating was assigned from December 30, 2013 to January 31, 2014 based on surgical or other treatment necessitating convalescence following rotator cuff surgery.  Likewise a 100 percent schedular rating was assigned for service-connected right shoulder replacement effective from February 1, 2014 to January 31, 2015, which was reduced to 60 percent thereafter.  Finally, entitlement to special monthly compensation (SMC) was established based on Housebound criteria being met from December 31, 2013 to February 1, 2015.  

The Veteran initially elected to appear for a Board video conference hearing which was scheduled for October 2015.  In September 2015 correspondence, the Veteran cancelled his hearing request.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDING OF FACT

On September 15, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal for an initial disability rating in excess of 10 percent from December 10, 2009, and in excess of 60 percent from April 5, 2013, for the service-connected thoracolumbar degenerative joint disease with intervertebral disc syndrome is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent from December 10, 2009, and in excess of 60 percent from April 5, 2013, for the service-connected thoracolumbar degenerative joint disease with intervertebral disc syndrome; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.





____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


